DECISION
On September 16, 2015, for violation of the conditions of a suspended sentence, the Defendant’s sentence was revoked and he was sentenced to the Montana State Prison for a term of five (5) years, for the offense of Count I: Forgery, a Felony, in violation of 45-6-325(4), MCA. The Defendant shall participate in the Intensive Supervision Program if available to him at the Montana State Prison. The terms and conditions of the suspended portion of this Judgment are the same as those contained in the Judgment filed with the Court on May 22, 2009. The additional new terms and conditions of probation are that the Defendant shall be responsible for previously ordered restitution in the amount of $11,149.72, joint and severally with the Co-Defendant, Lance Beierle.
On February 4, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant appeared by video conferencing from the Great Falls Regional Prison and was represented by Jennifer Streano of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. *3John Warner, Member.